ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Besix S.A.                                 )      ASBCA No. 59963
                                           )
Under Contract No. W912GB-12-C-0001        )

APPEARANCE FOR THE APPELLANT:                     Paul D. Reinsdorf, Esq.
                                                   Frankfurt/Main Germany

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Nancy van Noortwijk-Sommer, Esq.
                                                  Brett R. Howard, Esq.
                                                  Jay Aldridge, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Europe

                      ORDER DISMISSING WITH PREJUDICE

     Pursuant to the request of the parties in appellant's "STIPULATION OF
SETTLEMENT," dated 21 September 2016, this case is hereby DISMISSED WITH
PREJUDICE.

      Dated: 22 September 2016


                                               ~/
                                               J. REID PROUTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59963, Appeal ofBesix S.A., rendered
in conformance with the Board's Charter.

       Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals